Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34-40 are allowed.
The following references were considered (among others) in determining the patentability of claims 34-40:

Regarding claim 34, Ard et al. (“Ard”, US Pre-Grant Publication 20180053315 A1) discloses a method performed by a computing system, the method comprising: 
receiving, from a mobile device (Ard Fig. 1 (110)), 
first spatial anchor pose data comprising a spatial representation of a first physical world location and a pose of a first virtual spatial anchor within the spatial representation of the first physical world location, the spatial representation of the first physical world location comprising a first sparse point cloud (Ard [0031] discloses a second user displaying mixed reality elements associated with a physical location by another user.  Ard [0078] shares (sends) Simultaneous Location and Mapping ("SLAM")  coordinates within a mixed reality worldspace.
Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0034]-[0035] provides a transform that maps the location and viewing direction of a key frame to the location and pose of the mixed reality element.), 
second spatial anchor pose data comprising a spatial representation of a second physical world location and a pose of a second virtual spatial anchor within the spatial representation of the second physical world location, the spatial representation of the second physical world location comprising a second sparse point cloud (Ard [0031] discloses a second user displaying mixed reality elements associated with a physical location by another user.  Ard [0078] shares (sends) Simultaneous Location and Mapping ("SLAM")  coordinates within a mixed reality worldspace.
Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120) and (210), the sculptures in different real world locations.  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).)

Gabara (US Patent 9965140 B2) discloses data representing a spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor; 
storing the first spatial anchor pose data and the second spatial anchor pose data (Gabara (column 2 line 49 to column 3 line 2) indicates the direction the user needs to move to arrive at a desired location marked by markers.  Ard [0063] stores Simultaneous Location and Mapping ("SLAM")  coordinates to identify anchor vertexes.)

Daniels et al. (“Daniels”, US Pre-Grant Publication 20210327102 A1) discloses receiving a different spatial representation of the first physical world location, the different spatial representation comprising a third sparse point cloud (Daniels [0006] produces a local (third) point cloud of a real-world trackable feature from a mobile device.  A reference (first) point cloud also corresponds to the real-world trackable feature.); 
determining a perspective-dependent pose of the first virtual spatial anchor based at least on a comparison of the different spatial representation to the spatial representation of the first physical world location (Daniels [0006] determines the position of an AR content item (virtual spatial anchor) relative to the local (third) point cloud by applying a transform to AR positioning information relative to the reference (first) point cloud.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest determining a perspective-dependent pose of the second virtual spatial anchor based at least on the spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor; and 
sending, to the requesting mobile device, data representing the perspective-dependent pose of the first virtual spatial anchor and the perspective-dependent pose of the second virtual spatial anchor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 27, 28, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 10997776 B2 in view of Ard et al. (“Ard”, US Pre-Grant Publication 20180053315 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21 and 28 of the Instant Application further recite 
the first user input including one or more of a touch input at a graphical display or an eye tracking input captured via an eye tracking camera;
creating a second spatial representation of the second physical world location based on the second image data, the second spatial representation comprising a second sparse point cloud.

The following is a claim comparison of claims 21, 23, 27, 28, 30 of the Instant Application and claims 1, 6 of US Patent 10997776 B2.
Instant Application 17302155
US Patent 10997776 B2 (US App 16404509)
21. A method performed by a computing device, the method comprising: 




capturing first image data via a camera; 


creating a first spatial representation of a first physical world location based on the first image data, the first spatial representation comprising a first sparse point cloud; 




receiving a first user input defining a pose of a first virtual spatial anchor within the first spatial representation, 



the first user input including one or more of a touch input at a graphical display or an eye tracking input captured via an eye tracking camera; 

tracking user movement toward a second physical world location; 

capturing second image data via the camera; 


creating a second spatial representation of the second physical world location based on the second image data, the second spatial representation comprising a second sparse point cloud; 

receiving a second user input defining a pose of a second virtual spatial anchor within the second spatial representation; and 

sending, to a remote computing device, data representing 




the pose of the first virtual spatial anchor, 

the pose of the second virtual spatial anchor, and 


a spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor identified from the user movement.
1. A computing device, comprising: 


a camera; a processor; and memory storing instructions executable by the processor to: 

capture, via the camera, first image data imaging a first physical world location; 

create a first spatial representation of the first physical world location based on the first image data, the first spatial representation comprising a sparse point cloud 

identified by the computing device from the first image data captured via the camera; 

receive a user input defining a pose of a first virtual spatial anchor point relative to a feature within the first spatial representation comprising the sparse point cloud that was identified from the first image data; 






track user movement toward a second physical world location; 

capture, via the camera, second image data imaging the second physical world location; 







receive a user input defining a pose of a second virtual spatial anchor point relative to a feature imaged in the second image data; 

send, to a remote computing device, data representing 

the first spatial representation comprising the sparse point cloud, 

the pose of first virtual spatial anchor point, 

the pose of second virtual spatial anchor point, and 

a positional relationship between the first virtual spatial anchor point and the second virtual spatial anchor point identified from the user movement; and 

receive, from the remote computing device, data representing a perspective-dependent pose for the first virtual spatial anchor point, the data representing the perspective-dependent pose for the first virtual spatial anchor point being determined by the remote computing device based at least in part on the sparse point cloud.
23. The method of claim 21, wherein 






capturing the first image data via the camera comprises capturing a first depth image via a depth camera.
6. The computing device of claim 1, further comprising 

a depth sensor; and wherein the instructions stored by the memory are further executable by the processor to: 

capture, via the depth sensor, first depth image data of the first physical world location; 

create the first spatial representation of the first physical world location further based on the first depth image data; capture, via the depth sensor, second depth image data of the second physical world location; and create [[the]]a second spatial representation of the second physical world location further based on the second depth image data.
27. The method of claim 21, wherein receiving the first user input defining the pose of the first virtual spatial anchor within the first spatial representation comprises 

receiving the first user input defining the pose of the first virtual spatial anchor relative to a feature of the physical world imaged 


in the first image data.
From claim 1:




receive a user input defining a pose of a first virtual spatial anchor point relative to a feature within the first spatial representation 
comprising the sparse point cloud that was identified from 
the first image data;
Claim 28 is similar to claim 21

Claim 30 is similar to claim 23



Claims 21, 23, 27, 28, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 10997776 B2 in view of Ard et al. (“Ard”, US Pre-Grant Publication 20180053315 A1).  It would have been obvious to one with ordinary skill in the art at the time of the inventions to provide the first user input including one or more of a touch input at a graphical display or an eye tracking input captured via an eye tracking camera (Ard [0034]-[0035] provides a transform that maps the location and viewing direction of a key frame to the location and pose of the mixed reality element.);
creating a second spatial representation of the second physical world location based on the second image data, the second spatial representation comprising a second sparse point cloud.  (Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120) and (210), the sculptures in different real world locations.  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).)

U.S. Patent No. 10997776 B2’s claims otherwise recite nearly identical limitations as the applicants’ claims for capturing first image data via a camera; 
creating a first spatial representation of a first physical world location based on the first image data, the first spatial representation comprising a first sparse point cloud; 
receiving a first user input defining a pose of a first virtual spatial anchor within the first spatial representation,
tracking user movement toward a second physical world location; 
capturing second image data via the camera;
receiving a second user input defining a pose of a second virtual spatial anchor within the second spatial representation; and 
sending, to a remote computing device, data representing 
the pose of the first virtual spatial anchor, 
the pose of the second virtual spatial anchor, and 
a spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor identified from the user movement.

Therefore, the applicants’ claims are not patentably distinct from U.S. Patent No. 10997776 B2’s claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 23, 24, 25, 27, 28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ard et al. (“Ard”, US Pre-Grant Publication 20180053315 A1), in view of Abovitz et al. (“Abovitz”, US Pre-Grant Publication 20150235447 A1), in view of Gabara (US Patent 9965140 B2).

Regarding claim 21, Ard discloses a method performed by a computing device (Ard Fig. 5 (520)), the method comprising: 
capturing first image data via a camera (Ard (Fig. 2 [0028]) captures key frames (250) in a park.  The image data is received and processed by a camera within a mixed reality headset.  Ard [0028] discloses a camera within a mixed reality headset.); 
creating a first spatial representation of a first physical world location based on the first image data (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).),
receiving a first user input defining a pose of a first virtual spatial anchor within the first spatial representation (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).), the first user input including one or more of a touch input at a graphical display or an eye tracking input captured via an eye tracking camera (Ard [0034]-[0035] provides a transform that maps the location and viewing direction of a key frame to the location and pose of the mixed reality element.); 
tracking user movement toward a second physical world location (Ard [0063] stores Simultaneous Location and Mapping ("SLAM")  coordinates (SLAM tracking user movement) to identify anchor vertexes.  Ard (Fig. 2 [0029]) discloses the user moving from sculpture (120) to sculpture (210).);
capturing second image data via the camera (Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120) and (210), the sculptures in different real world locations.); 
creating a second spatial representation of the second physical world location based on the second image data, the second spatial representation comprising a second sparse point cloud (Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120) and (210), the sculptures in different real world locations.  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).); 
receiving a second user input defining a pose of a second virtual spatial anchor within the second spatial representation (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).); and
sending, to a remote computing device (Ard [0031] discloses a second user displaying mixed reality elements associated with a physical location by another user.  Ard [0078] shares (sends) Simultaneous Location and Mapping ("SLAM")  coordinates within a mixed reality worldspace.), data representing the pose of the first virtual spatial anchor (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0034]-[0035] provides a transform that maps the location and viewing direction of a key frame to the location and pose of the mixed reality element.), the pose of the second virtual spatial anchor (Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120) and (210), the sculptures in different real world locations.  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).)

Ard does not describe the first spatial representation comprising a first sparse point cloud.
However, these features are well known in the art as taught by Abovitz. For example, Abovitz discloses the first spatial representation comprising a first sparse point cloud (Abovitz [0019] extracts sparse points from an image of a user’s field of view.  Abovitz [0318] obtains 3D feature points to obtain 3D sparse points to recognize an object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ard’s system for using anchor graphs in MR environments with Abovitz’s system for generating map data from an image because Abovitz’s system, correlates the 2D segmented image features with the sparse 3D points to derive, using 2D/3D data fusion, object structure and properties [0319].

Ard and Abovitz do not describe a spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor identified from the user movement.
However, these features are well known in the art as taught by Gabara and Ard. For example, Gabara and Ard disclose a spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor identified from the user movement.  (Gabara (column 2 line 49 to column 3 line 2) indicates the direction the user needs to move to arrive at a desired location marked by markers.  Ard [0063] stores Simultaneous Location and Mapping ("SLAM")  coordinates to identify anchor vertexes.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ard’s system for using anchor graphs in MR environments, Abovitz’s system for generating map data from an image with Gabara’s system for location markers placed on objects in a displayed screen because with Gabara’s system, the user can follow a second transparent arrow corresponding to a second desired location, thus providing directions to a first and second anchor point (column 2 line 49 to column 3 line 2).

Regarding claim 23, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard further teaches the method of claim 21, wherein capturing the first image data via the camera comprises capturing a first depth image via a depth camera.  (Ard [0043] may generate key frames using depth cameras.  Generating a key frame that is used with the mixed reality element is interpreted as a spatial representation.)

Regarding claim 24, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard, Abovitz, as modified by Gabara further teach the method of claim 21, further comprising determining the spatial relationship between the first virtual spatial anchor and the second virtual spatial anchor (Gabara (column 2 line 49 to column 3 line 2) indicates the direction the user needs to move to arrive at a desired location marked by markers.  Ard [0063] stores Simultaneous Location and Mapping ("SLAM")  coordinates to identify anchor vertexes.)

Ard further teaches the pose of the first virtual spatial anchor (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0034]-[0035] provides a transform that maps the location and viewing direction of a key frame to the location and pose of the mixed reality element.), the pose of the second virtual spatial anchor (Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120) and (210), the sculptures in different real world locations.  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).), and the user movement tracked.  (Ard [0063] stores Simultaneous Location and Mapping ("SLAM")  coordinates (SLAM tracking user movement) to identify anchor vertexes.  Ard (Fig. 2 [0029]) discloses the user moving from sculpture (120) to sculpture (210).)

Regarding claim 25, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard further teaches the method of claim 21, further comprising 
tracking user movement toward a third physical world location (Ard (Fig. 2 [0029]) illustrates a user walking along a pathway (260) comprising physical world sculptures (120, 210, 220, 230, 240), each associated with mixed reality elements (130, 212, 222, 234, 242) respectively.); 
capturing third image data via the camera (Ard (Fig. 2 [0028]-[0029]) captures key frames (250) in a park.  Ard illustrates collecting key frames from at least sculptures (120), (210), (230) the sculptures in different real world locations.);
creating a third spatial representation of the third physical world location based on the third image data, the third spatial representation comprising a third sparse point cloud (Ard (Fig. 2 [0029]) displays each mixed reality element (130, 212, 222, 234, 242) when the user is in the vicinity of the corresponding physical world sculptures (120, 210, 220, 230, 240).); 
receiving a third user input defining a pose of a third virtual spatial anchor within the third spatial representation (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).); and 
sending, to the remote computing device (Ard [0031] discloses a second user displaying mixed reality elements associated with a physical location by another user.  Ard [0078] shares (sends) Simultaneous Location and Mapping ("SLAM")  coordinates within a mixed reality worldspace.), data representing the pose of the third virtual spatial anchor (Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).)

Ard, Abovitz, as modified by Gabara further teach a spatial relationship between the second virtual spatial anchor and the third virtual spatial anchor identified from the user movement toward the third physical world location.  (Gabara (column 2 line 49 to column 3 line 2) indicates the direction the user needs to move to arrive at a desired location marked by markers.  Gabara constantly updates the movement direction as the user moves.  Ard [0063] stores Simultaneous Location and Mapping ("SLAM")  coordinates to identify anchor vertexes.)

Regarding claim 27, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard further teaches the method of claim 21, wherein receiving the first user input defining the pose of the first virtual spatial anchor within the first spatial representation comprises receiving the first user input defining the pose of the first virtual spatial anchor relative to a feature of the physical world imaged in the first image data.  (Ard [0033] defines anchors that map mixed reality elements to real world locations (poses).  Ard [0030] discloses a user associating a mixed reality element with a physical object at a geographic location (sculpture (220).)

Regarding claim 28, Ard discloses a computing device (Ard Fig. 5 (520)) comprising: 
a camera (Ard [0028] discloses a camera within a mixed reality headset.); 
a graphical display (Ard Fig. 5 (532)); 
a processor; and 
memory storing instructions executable by the processor (Ard [0007] discloses computer-readable media having stored computer-executable instructions that are executable processors.)

In light of the rejection of claim 21, the remaining limitations for the device in claim 28 are similar and performed by the method in claim 21. Therefore, the remaining limitations in claim 28 are rejected for the same reason as claim 21.


Regarding claim 30, in light of the rejection in claim 23, the device in claim 30 is similar and performed by the method in claim 23. Therefore, claim 30 is rejected for the same reason as claim 23.

Regarding claim 31, in light of the rejection in claim 24, the device in claim 31 is similar and performed by the method in claim 24. Therefore, claim 31 is rejected for the same reason as claim 24.

Regarding claim 32, in light of the rejection in claim 25, the device in claim 32 is similar and performed by the method in claim 25. Therefore, claim 32 is rejected for the same reason as claim 25.

Regarding claim 33, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard further teaches the computing device of claim 28, 
wherein the pose of the first virtual spatial anchor defines a location of the first virtual spatial anchor in three-dimensional space relative to the computing device, and 
wherein the pose of the second virtual spatial anchor defines a location of the second virtual spatial anchor in three-dimensional space relative to the computing device.  (Ard (Fig. 2 [0029]) displays each mixed reality element (130, 212, 222, 234, 242) when the user is in the vicinity of the corresponding physical world sculptures (120, 210, 220, 230, 240).  Ard (Fig. 1 [0027]) displays virtual reality elements with a MR headset.)

Claim(s) 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ard et al. (“Ard”, US Pre-Grant Publication 20180053315 A1), in view of Abovitz et al. (“Abovitz”, US Pre-Grant Publication 20150235447 A1), in view of Gabara (US Patent 9965140 B2), in view of Gribetz et al. (“Gribetz”, US Pre-Grant Publication 20170236320 A1).

Regarding claim 22, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard, Abovitz, and Gabara do not describe the method of claim 21, wherein capturing the first image data via the camera comprises capturing a first visible RGB image via a visible light camera.
However, these features are well known in the art as taught by Gribetz. For example, Gribetz discloses the method of claim 21, wherein capturing the first image data via the camera comprises capturing a first visible RGB image via a visible light camera. (Gribetz [0067] may use an RGB camera.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ard’s system for using anchor graphs in MR environments, Abovitz’s system for generating map data from an image, Gabara’s system for location markers placed on objects in a displayed screen with Gribetz’s system for tethering 3-d virtual elements to digital content because Gribetz [0067] may use an RGB camera to generate spatial information to map the location of real world elements relative to the optical system.

Regarding claim 29, in light of the rejection in claim 22, the device in claim 29 is similar and performed by the method in claim 22. Therefore, claim 29 is rejected for the same reason as claim 22.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ard et al. (“Ard”, US Pre-Grant Publication 20180053315 A1), in view of Abovitz et al. (“Abovitz”, US Pre-Grant Publication 20150235447 A1), in view of Gabara (US Patent 9965140 B2), in view of Redmann et al. (“Redmann”, US Pre-Grant Publication.

Regarding claim 26, the claimed invention for claim 21 is shown to be met with explanations from Ard, Abovitz, and Gabara above.
Ard, Abovitz, and Gabara do not describe the method of claim 25, wherein the third user input is received in a different session than the first user input and the second user input.  (Redmann [0057]-[0058] discloses initiating an AR session with anchors.  When an anchor is identified in the session, the system looks for the anchor in a database.  If the anchor does not exist in the database, the anchor is added to the table.)
However, these features are well known in the art as taught by Redmann. For example, Redmann discloses the method of claim 25, wherein the third user input is received in a different session than the first user input and the second user input.  (Redmann [0057]-[0058] discloses initiating an AR session with anchors.  When an anchor is identified in the session, the system looks for the anchor in a database.  If the anchor does not exist in the database, the anchor is added to the table.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ard’s system for using anchor graphs in MR environments, Abovitz’s system for generating map data from an image, Gabara’s system for location markers placed on objects in a displayed screen with Redmann’s system that permits collaborative AR to span multiple sites because with Redmann’s system, when the new anchor is added, the player may interact with virtual objects in the vicinity of the anchor [0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613